       Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 1 of 13




                          DECLARATION OF PAUL FLANAGAN

       I, Paul Flanagan, under 28 U.S.C. § 1746, declare:

       1.      I am a Compliance Investigator with the Compliance and Investigations Division,

Office of Investigation, Enforcement and Audit, Food Safety and Inspection Service (FSIS).

FSIS is a public health agency within the United States Department of Agriculture (USDA). I

have been a USDA FSIS employee since July 1992, and have held my current position since

October 2004. Currently, I am assigned to FSIS’ Philadelphia Compliance Sub-Office, Northeast

Region.

       2.      This declaration supports the United States’ February 27, 2020 Brief in

Opposition to Miller’s Food Coalition, U.A.’s motion seeking to intervene in United States of

America v. Miller’s Organic Farm and Amos Miller, EDPA Action No. 19-cv-1435.

       3.       I base this declaration on: (a) my personal knowledge and experience;

(b) information that I received orally or in writing during the course of my investigation of

Miller’s Organic Farm (“Miller’s) and my interactions with Miller’s owner, Amos Miller;

(c) Miller’s Organic Farm’s Rule 30(b)(6) deposition, and Amos Miller’s deposition, in

September 2019 in EDPA Action No. 19-cv-1435; and (d) other sources of information that I

obtained during the course of my investigation, including by accessing Miller’s Organic Farm’s

and Amos Miller Organic Farm’s public websites.

       4.      My official duties include, though they are not limited to, conducting periodic in-

person “verification reviews” of meat and poultry facilities. These aim to assess compliance with

sanitation, facility, recordkeeping, labeling, and other requirements under the Federal Meat

Inspection Act, as amended, 21 U.S.C. § 601, et seq. (“Meat Act”), the Poultry Products

Inspection Act, as amended, 21 U.S.C. § 451, et seq. (“Poultry Act”), and related regulations. I


                                                 1
        Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 2 of 13




conduct these at a variety of facilities, including “custom-exempt” facilities, warehouses,

distribution centers, retail stores, and other facilities that slaughter livestock and/or handle, store,

or distribute meat food and poultry products.

        5.      According to Amos Miller’s September 2019 deposition testimony (on his own

behalf and on behalf of his farm business), among the nationwide food Co-ops that, at least until

the Court’s injunction order, were able to place orders for Miller’s Organic Farm’s meat food

and poultry products on behalf of individuals who are both Co-op members and Miller’s

members are: (a) a Co-op named Pastured Farm Food Club (https://www.pasturedfarm

foodclub.com/) that Anke Meyn coordinates in West Palm Beach, Florida; and (b) a co-op

named My Healthy Food Club (https://www.myhealthy foodclub.com/) that Nicki Adamkova

coordinates in Miami, Florida. Ms. Meyn operates the Amos Miller Organic Farm website at

https://www.amosmillerorganicfarm.com/. At least until the injunction order, her Co-op

members were able to place internet and/or email orders for Miller’s products through that site.

Ms. Adamkova operates the Miller’s Organic Farm website at https://www.millersorganic

farm.com/. At least until the injunction order, her Co-op members were able to place internet

and/or email orders for Miller’s products through that site. At least until the injunction order,

delivery of Miller’s meat food and poultry products to these Co-op/Miller’s members was by

Miller’s-arranged or Co-op-arranged refrigerated truck, UPS delivery, and/or FedEx delivery.

Moreover, at least until the injunction order, Miller’s Organic Farm’s members could order

Miller’s meat and poultry products by internet even if they were not members of participating

Co-ops. They could do so through the FarmMatch website at https://www.farmmatch.com/

millersorganicfarm/locations, which is operated by Max Kane of Wisconsin. FarmMatch had




                                                   2
        Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 3 of 13




been allowing delivery of Miller’s orders to pick-up locations in Massachusetts, Georgia, North

Carolina, and Arizona.

       6.      Since April 2016, I have regularly viewed Miller’s public websites, including its

Facebook page. On certain of these sites, monthly (and sometimes more frequent) newsletters to

Miller’s Private Membership Association members often appear, with messages from Amos

Miller to his buyers’ club members. These newsletters frequently contain “legal updates” from

Mr. Miller to Miller’s members that provide Mr. Miller’s perspective on enforcement litigation

in the Eastern District of Pennsylvania before the Honorable Edward G. Smith. At his September

2019 deposition on behalf of Miller’s Organic Farm, Mr. Miller testified that he sends these

newsletter updates to a secretary in western Pennsylvania, who proofreads and prepares them for

posting on the internet.

       7.      In his June 2019 newsletter to Miller’s members, for example, which I accessed

on one of the Miller’s sites and attach in part, Mr. Miller wrote:

               The USDA . . . is wanting Miller’s . . . to comply with their rules &
               regulations. . . . [W]e feel that with the number of animals that we
               do here, it would not be very effective to set up with USDA
               licensing here at the farm. We have considered taking our animals
               to a USDA licensed facility . . . but going to a USDA facility can
               have its challenges. For one, we will not be able to have all our so-
               called hard to find important parts of the animal such as glands,
               etc. These facilities either don’t have time for it or have to go
               through special paperwork to keep them. Also, the normal
               procedure is to preserve the animal carcasses while hanging or
               aging beef. They usually put preservatives such as citric acid or
               other type of preserving agents on the meats. As a member has
               mentioned we are very sensitive to any kind of chemicals, etc.,
               so how can we tolerate that kind of procedure? Miller’s . . .
               needs your opinion to help us decide how we should perform.
               Please fill out the attached survey so we can perform accordingly.
               As we all know, we all could have different opinions how this
               procedure should be handled, but I think we all have the same
               thing in mind and that is to have access to grassfed, nutrient-dense
               foods. We at Miller’s Organic Farm try our very best to keep it


                                                 3
        Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 4 of 13




               available. If you feel moved to fill out our survey that is attached
               that would be appreciated. . . . Please note: this survey is for
               Miller’s Organic Farm only.

See Exhibit “1” hereto (bold added).

       8.      On information and belief, Mr. Miller sent a legal update to his members in July

2019, which stated:

               The good news is we have team members researching options
               on how to exercise our freedom of choice of chemical-free,
               nutrient-dense foods. We also have a few licensed attorneys
               coming on board to give us ideas how to handle this situation.
               Both of them have a great passion for fresh foods right off the farm
               and have handled various cases on helping farmers with legal
               advice. But as you may know, their services come at a cost. Many
               of our members have asked how they can help and we greatly
               appreciate that offer. Making a donation to the farm to help cover
               some of our legal issues would be very helpful. We want to do our
               very best to only make wise choices so your donation gets used
               wisely. The time may come where we might need some of your
               voices heard at court of why you would need to have access to
               nutrient-dense foods. We will let you know if the time comes.

       9.      Mr. Miller’s December 5, 2019 “legal Update” to his members, which I accessed

on one of the Miller’s sites and attach, included the following:

               [U]ntil we are able to work out the details of the custom
               exemption, according to the court order, they are coming very
               likely with full force. In 60 days, which would be around the
               middle of January, they would have the right to seize all meat
               inventory or fine Miller’s Organic Farm for selling meat products.
               This is a great concern to us because we know how many of our
               members depend on our chemical-free, citric acid-free,
               preservative-free meats. Many of our members have come to us as
               their meat supply for this reason. We feel it could be time for our
               members to take action to preserve their right to their food
               source to fill their needs. Quite a few of our members are battling
               with their health including children that have allergies, etc. The
               illnesses that we have among us do not seem to get less. Very
               likely it is because of the manufactured citric acid (see link
               attached for the preservatives that are allowed as safe under
               USDA code). They do not need to be on their federally approved
               food labels. If every food that we consume that day has just a


                                                 4
       Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 5 of 13




              tiny amount of preservation in it, by the end of the day, this
              can be amazing to our specially designed human bodies. . . .

              So now the time is coming where USDA is forcing us to
              discontinue our service to you in selling small portions of meat to
              those who cannot afford or have freezer space to store a quarter of
              beef which is approximately 100 pounds of meat & bones. So,
              does this mean you will be forced to eat MCA (manufactured
              citric acid) meats? This could be an infringement on your 1st
              Amendment right. As a business or corporation, we could be
              another set of rules, but you as individuals can claim all those
              amendment rights. They have the same meaning today as they
              had the day they were written, which I am ever so grateful for, that
              our country has those valuable documents in place so we can
              sustain our lives and beliefs as we travel life’s journey. Very likely
              the time has come where we need to exercise them more. The
              claim that USDA/FSIS makes is that they are doing all this
              regulatory enforcement action to protect the public, but the
              time has come where individuals find it hard to believe with all
              the approved preservatives & GMO’s that are being allowed in
              the food supply. (see links for “Why GMO’s are not the answer”
              & “Lawsuit filed: Monsanto Roundup Kills Gut Bacteria”) Is it any
              wonder why our members have signed our agreement? Just like the
              saying goes – Trust has to be earned. I do not want to make it
              sound like I’m all against government officials. Not at all! We do
              need government, but when they favor big corporations over
              individual’s freedom of choice to nutrient-dense foods, I do feel
              there is an issue at hand that the argument can be made on the
              1st Amendment. Just because the foods have been approved by
              the USDA, does that mean it is safe? Very likely not with all the
              recalls that are taking place nowadays.

              So, what issue do we have at hand here? Just like when an
              individual has a health issue and an extensive treatment needs to
              take place such as chemo treatments, etc., do they need a signature
              from the individual so they can move forward with the procedure?
              Why couldn’t we as individuals have the right to sign our
              signature to have access to what our beliefs are is nutrient-
              dense foods to sustain our health?

See Exhibit “2” hereto (currently located at https://www.amosmillerorganicfarm.com/legal-

updates/) (bold added).




                                                5
       Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 6 of 13




       10.    On information and belief, Mr. Miller sent an update to his members

approximately three weeks after the Court’s November 19, 2019 Injunction Order, on or about

December 12, 2019, which stated:

              As you may know, the USDA FSIS (a government agency) has
              found their way to our farm. The excellent news is that our
              members have created a coalition now called “Miller’s Food
              Coalition”. The coalition was created to help our members to
              have access to our citric acid free—or free of any other
              preservative—grass-fed meats. The coalition has decided that it
              is time to take action to preserve your rights to choose healthy
              food. They would like all of our members to join in on a letter-
              writing campaign to the USDA FSIS officials. The coalition has
              enclosed a survey (draft letter) to assist you in this important food
              movement. You can either send your letter directly to USDA FSIS,
              or the coalition can send it for you. If you decide to send your
              letter directly to USDA FSIS, please send a copy to the
              coalition to support the filing any legal actions the coalition
              and attorneys decide to take. When writing your letter, please
              feel free to write from the bottom of your heart. Consider
              including your reasons for buying meat from Miller’s Organic
              Farm, especially noting that you rely on meats from Miller’s
              Organic Farm to address your medical condition. A statement
              that your medical condition (whether physical or mental)
              improved because you were free to buy meat from Miller’s
              Organic Farm is particularly useful, if this is true for you. Feel
              free to ask the USDA FSIS questions such as: 1) is there any other
              source like Miller’s Organic Farm available to meet your needs; 2)
              why you can’t have the rights of freedom of choice to buy right off
              the farm; or 3) if they are here to protect the public, why they
              allow GMO (genetically modified organism) foods. Feel free to
              ask for a quick response within a given number of days. If they fail
              to respond, how could their actions of seizing meats from Miller’s
              Organic Farm be justified? Please join in on the letter-writing
              campaign. Please click here for a template letter and mailing
              addresses for sending your letter to the USDA FSIS. Please
              contact or send email to the Miller’s Food Coalition to be
              included in further action against the USDA FSIS. We have two
              attorneys aboard to represent the coalition in this worthy effort.
              There is no membership fee to join the coalition. (Bold added.)

       11.    On information and belief, Mr. Miller, in a January 2020 newsletter to his

members, stated:


                                               6
       Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 7 of 13




              The good news is that our members have worked together and
              created "Miller’s Food Coalition". This is to preserve your rights to
              have access to nutrient-dense foods. We all know this is very
              important to all of us, especially the times we are in with USDA
              pushing for more GMO’s in our food supply and also allowing
              more unnatural ingredients in the organic food supply. Even the
              manufactured citric acid, to my knowledge, is allowed in the
              organic food supply and doesn’t even have to be on the label. Is
              this the reason our members like to get direct from the farm, like
              the saying goes Know the farmer, know your food? . . . They
              already put one buying club in Tennessee out of existence and will
              very likely continue that mission until the food consumers come
              together and say this shall not be. The raw milk movement was in
              this situation approximately 6-8 years ago till a group of moms got
              together and stood up for what their important needs are to sustain
              their children’s livelihoods. As the saying goes, No Farmers No
              Foods. Let’s stand together to protect our rights to choose
              healthy foods. It only takes a very small percentage of the
              population to get this mission accomplished. United we stand,
              divided we fall. Your ideas, suggestions and testimonies are very
              important at this time. They have a few attorneys involved that
              have a great passion to help reserve your food rights. . . . Please
              email your letter today, if possible, to the coalition. Their
              current email address for the coalition is: coalition@amosmiller
              organicfarm.com The email address for the USDA FSIS is:
              fsis.webmaster@usda.gov (Bold added.)

       12.    On information and belief, Mr. Miller further wrote, in a “mid-month newsletter”

to his members on or about January 24, 2020:

              Many of our members have come together and created a coalition
              called Miller’s Food Coalition. . . . We appreciate the many
              responses we got from our members regarding the legal issue
              survey document that was sent out in December. We greatly
              appreciate your efforts & support in this. Many of our members
              have called here at the farm especially since they found out
              that our farm is under court order not to distribute certain
              kinds of meats, fresh or frozen. USDA says under the court
              order it is strictly forbidden, and if the farm continues
              slaughtering or distributing certain meats the farm will be
              heavily penalized. See the linked message from Miller’s Food
              Coalition for more details. Again, many of our members have
              called this week to see what they can do to help and have also
              asked if it is still time to fill out the legal issue survey document
              which we have attached here. Our answer is yes indeed there is


                                                7
       Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 8 of 13




              still time. Your comments & opinions are what will help us
              through these issues. We recommend not just filling out the
              survey, but also attaching a letter to it that explains about your
              experience with our special foods such as why you get food
              from our farm and that it is hard or impossible to find
              elsewhere. Also, if you feel moved to write about your health
              conditions, etc. and why and how much you depend on our
              food source, etc. That would be extremely helpful. If you
              already sent in your survey document and have not attached a letter
              to it, there is still time for that as well. Just attach a note (revised
              survey document). We will do our best to attach it to your survey.
              Please click on the highlighted text for a message from Miller’s
              Food Coalition for more details. Again, your letters are what will
              help us through these issues. (Bold added)

       13.    That January 24, 2020 newsletter provided a link to the following “To Whom It

May Concern” form letter:

              [Please check all that apply]

              ___ We require that The Court Order that is against the Miller
              Organic Farm to be dropped or not enforced until USDA FSIS
              has agreed to accept the Custom Exemption Plan that the
              Farm provided to USDA FSIS, and until the Farm has had a
              reasonable amount of time to implement the Custom
              Exemption Plan with the members. Miller Organic Farm has
              previously offered a Custom Exemption Plan to the USDA FSIS
              that was subsequently denied.

              ___ I, as a member, need to have access to Miller Organic
              Farm special meats at all times to fulfill my special needs in
              nutrient-dense foods, in order to address a medical problem
              and/or sustain my health. By not having access to these special
              meats, I may suffer irreparable harm, and believe that refusing
              my free access to these foods could be viewed as an infringement
              on my Constitutional Rights granted in the 1st and other
              Amendments.

              ___ I can stock my freezer with Miller Organic Farm inventory for
              only a few months. Please do not delay the Custom Exemption
              Plan approval for our Private Membership Association. The meats
              are very important to address a medical problem and/or sustain my
              health.




                                                 8
       Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 9 of 13




              ___ I need to have access to fresh—not frozen—meat at all times
              according to Miller Organic Farm practices to help sustain my
              health. Seizing our fresh meat is an infringement of my
              Constitutional Rights granted in the Bill of Rights and other
              amendments.

              ___ I do not have freezer space to stock Miller Organic Farm meat
              inventory for more than a few weeks, neither does my budget
              allow me to make this food advance purchase. I need to have
              access to Miller Organic Farm meats at all times to address a
              medical problem and/or sustain my health.

              ___ [Add your specifics, such as a medical condition that has
              improved as a result of your use of food from Miller’s Organic
              Farm.] (Bold added.)

       14.    The January 24, 2020 newsletter also contained a separate link to this “message

from Miller’s Food Coalition”:

              As you have been told in Amos Miller’s newsletters over the past
              few months, the United States Department of Agriculture (USDA)
              has prevailed in their case against Amos Miller and his farm. The
              Court Order issued by Judge Edward G. Smith, United States
              District Court for the Eastern District of Pennsylvania on
              November 19, 2019, 1) provided Amos and his farm just sixty (60)
              days to liquidate his existing stock of meat (bovine) products,
              swine products, and poultry products; 2) prohibits Amos and his
              farm from slaughtering meat, swine or poultry after November 19,
              2019, except for his limited personal use; 3) requires that all
              inventory remaining after the close of the sixty (60) day period that
              has not been liquidated is to be detained, seized or otherwise
              appropriately dispositioned by the USDA; and 4) requires Amos
              and his farm to enter into a custom slaughter exemption agreement
              with the USDA before the slaughter of meat, swine or poultry can
              resume. The sixty (60) day period ended Saturday, January 18,
              2020. The not-so-pleasant news is that Amos can no longer sell
              meat, swine or poultry, nor can he slaughter the same, until such
              time that a custom slaughter exemption plan has been accepted by
              both the USDA and Amos Miller.

              In the meantime, the Miller’s Food Coalition has secured legal
              representation on behalf of all private association and buying club
              members to argue our case before Judge Smith, beginning this
              week. Your letters and affidavits will be key exhibits in our
              legal argument to demonstrate to the Court and USDA that the


                                               9
Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 10 of 13




      regulations under which all Americans are forced to process,
      sell and buy their meats and poultry arguably put the buying
      public—especially you, the customers of Amos Miller’s
      Organic Farm—at risk of deteriorating health, increased
      disease, and exposure to toxic chemicals, all leading to possibly
      irreparable harm and even premature death.

      We fully expect to prosecute this case to a decision within a few
      weeks which stays the Court Order for a longer period of time,
      allowing Amos Miller and his farm to again ship from
      inventory while Amos and his farm pursue a custom slaughter
      exemption plan that satisfies his customers as well as the
      requirements of the USDA. Anticipating a favorable decision,
      you may resume your orders for meat and poultry products
      soon. In the meantime, your orders will be placed in backlog
      unless you advise otherwise.

      In addition, Amos and I want to encourage the fresh, not frozen,
      raw meat customers to send separate letters that 1) Identify the
      diagnosis of their disease state, as stated by their physician, 2)
      Discuss the symptoms and their effects on health, 3) Identify
      the improvements noted when a raw meat diet supported by
      Amos Miller is followed, and 4) Confirm a marked
      improvement in health, as observed by their physician. We
      need your timely response in order to enter evidence in the
      court proceedings to support your need for raw meats. As
      noted in the attached message, your support is critical in our fight
      FOR YOUR BENEFIT! Those who respond with letters should
      email them directly to me at tom.c.steidel@gmail.com. I will, in
      turn, send them affidavits that must be completed and
      notarized to submit to the court in this case.

      We recognize the hardships this will cause many of Amos Miller’s
      customers, and the questions and confusion that may yet remain
      with you after you read this letter. Until our very own website is
      launched (https://www.millersfood coalition.com), we will be
      happy to answer your questions as quickly as we can. Please
      appreciate that our legal expenses are mounting very quickly, and
      we have no source of income at this time. When the website is
      launched, we will let you know. On the website, you will be
      invited to join the Coalition, at no expense whatsoever, and to
      donate to help our unincorporated non-profit association pay our
      legal expenses. If you would like to help us out financially with
      our legal expenses, please click on the highlighted text:
      https://www.gofundme.com/f/help-amos-miller-save-his-
      traditional-farm If you have questions that cannot wait, feel free to


                                       10
       Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 11 of 13




                  send an email to info@millersfoodcoalition.com, or call me
                  directly, at (443) 844-4084.

                  Respectfully, Tom Steidel (Bold added).

       15.        On information and belief, Miller’s Food Coalition, U.A.’s President, Thomas

Steidel, works for Faust Associates, where he counsels and trains companies in areas of federal

contracting and compliance.

       16.        Although Miller’s holds itself out as an “Organic” farm, it has not been producing

its meat food or poultry products under USDA’s Agricultural Marketing Service’s National

Organic Program and is not listed as a certified organic farm or business on AMS’s website. See

7 C.F.R. Part 205; 7 C.F.R. § 205.300(a) (the term “organic” may be used only for products

“produced and handled in accordance with the regulations in this part”); http://organic/ams.usda.

gov/integrity/.

       17.        USDA FSIS does not require federally inspected meat and poultry slaughtering

and processing establishments to use citric acid as an antimicrobial wash/spray in their slaughter

and processing operations, and many establishments do not use it for that purpose. Such

establishments may choose to, and often do, rely on antimicrobial wash/sprays other than citric

acid or different methods, such as a steam-vacuum system, to control biological hazards.

       18.        If a federally inspected establishment chooses to use citric acid as an

antimicrobial spray, the establishment is typically doing so to control biological hazards

(pathogens) that have been identified in the establishment’s hazard analysis as reasonably likely

to occur. See generally 9 C.F.R. § 417.2(a) (requiring that every official establishment must

conduct a hazard analysis to determine the food safety hazards reasonably likely to occur in the

production process and to identify the preventive measures the establishment can apply to

control those hazards).


                                                   11
       Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 12 of 13




       19.     FSIS disagrees with Miller’s Food Coalition, U.A.’s position that citric acid is

unsafe. In fact, citric acid, a naturally occurring, widely used organic acid derived from lemon or

pineapple juice, is listed in FDA’s regulations, at 21 C.F.R. Part 184.1033, as “Generally

Recognized as Safe” (GRAS). Citric acid is thus allowed in food with no limitation other than

good manufacturing practice. Citric acid and lactic acid are also permitted in or on processed

products that are labeled as “organic.” See 7 C.F.R. § 205.605.

       20.     To date, neither Amos Miller nor Miller’s Organic Farm has contacted FSIS’

Philadelphia District Office to apply for a grant of Federal inspection.

       21.     During the course of this litigation, before the Court’s November 19, 2019

Injunction Order, Amos Miller, through counsel, submitted to the government a rough outline of

a proposal for a reorganization of Miller’s Organic Farm’s meat and poultry business in an effort

to fit within a “custom” exemption to federal inspection requirements under the Meat and Poultry

Acts. In response, FSIS stressed to Mr. Miller that: USDA FSIS has never granted such a custom

exemption for similarly structured operations; and the custom operations business model that he

proposed is a non-starter for FSIS because such high-volume, nationwide operations, as

proposed, would be contrary to the plain language, intention, and spirit of the relevant custom-

exemption provisions of the Meat and Poultry Acts and their regulations.




                                                 12
       Case 5:19-cv-01435-EGS Document 53-1 Filed 02/27/20 Page 13 of 13




       I declare, under penalty of perjury under the laws of the United States of America, that

the foregoing is true and correct to the best of my knowledge.

Executed on this 27th day of February, 2020.

                                                                     Digitally signed by PAUL FLANAGAN

                                            PAUL FLANAGAN
                                                                     DN: c=US, o=U.S. Government, ou=Department
                                                                     of Agriculture, cn=PAUL FLANAGAN,
                                                                     0.9.2342.19200300.100.1.1=12001000012585
                                                                     Date: 2020.02.27 12:58:19 -05'00'


                                               Investigator Paul Flanagan
                                               Compliance and Investigations Division
                                               Office of Investigation, Enforcement and Audit
                                               Food Safety and Inspection Service
                                               United States Department of Agriculture




                                                 13
